— Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 13, 1975, which held claimant ineligible to receive benefits effective January 20, 1975 on the ground that he was not available for employment. Claimant, a full-time student in a college, was denied benefits by the board, which found that he was not available for employment during the period in issue since he did not make active, diligent and sincere efforts to obtain employment. The factual finding of the board that claimant was not available for employment is supported by substantial evidence. Decision affirmed, without costs. Herlihy, P. J., Greenblott, Koreman, Main and.Reynolds, JJ., concur.